 21-10306-mg           Doc 12        Filed 02/20/21 Entered 02/20/21 22:33:21                        Main Document
                                                  Pg 1 of 40
                                                                   Hearing Date & Time: To be set by the Court
                                                                   Objection Deadline: To be set by the Court
     Craig A. Wolfe
     Jason R. Alderson
     T. Charlie Liu
     David K. Shim
     MORGAN, LEWIS & BOCKIUS LLP
     101 Park Avenue
     New York, NY 10178
     Telephone: (212) 309-6000
     Facsimile: (212) 309-6001
     craig.wolfe@morganlewis.com
     jason.alderson@morganlewis.com
     charlie.liu@morganlewis.com
     david.shim@morganlewis.com

     Proposed Counsel for Debtor and Debtor-in-Possession


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                                     Chapter 11
     SOLSTICE MARKETING CONCEPTS LLC,
                                                                     Case No. 21-10306 (MG)
                                     Debtor.1

                  DEBTOR’S MOTION FOR ENTRY OF AN ORDER
          (I) AUTHORIZING THE NUNC PRO TUNC REJECTION OF CERTAIN
      EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF NONRESIDENTIAL
       REAL PROPERTY AND ABANDONMENT OF ANY REMAINING PROPERTY
         IN CONNECTION THEREWITH; AND (II) APPROVING PROCEDURES
     FOR THE REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES


          THIS MOTION SEEKS TO REJECT CERTAIN EXECUTORY CONTRACTS
            AND UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY.
           PARTIES RECEIVING THIS MOTION SHOULD REVIEW THE MOTION
                TO DETERMINE IF THEIR CONTRACTS OR LEASE(S) ARE
          INCLUDED IN THE MOTION OR THE EXHIBITS ATTACHED THERETO.




 1
  The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is: Solstice
 Marketing Concepts LLC (4579).

                                                             1
DB1/ 119295792.6
 21-10306-mg           Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21                       Main Document
                                                 Pg 2 of 40



          Solstice Marketing Concepts LLC (the “Debtor”)1, as debtor and debtor in possession in

 the above-referenced chapter 11 case (the “Chapter 11 Case”), by and through counsel, hereby

 files this motion (the “Motion”) seeking an order, substantially in the form attached hereto as

 Exhibit A (the “Proposed Order”), granting the relief requested herein. In support of this Motion,

 the Debtor respectfully states as follows:

                                                  BACKGROUND

          1.       The Debtor, a Delaware limited liability company, is a brick and mortar and online

 retailer of designer, contemporary and sport sunglasses for women, men and children, operating

 under the brand name Solstice Sunglasses (www.solsticesunglasses.com). On July 1, 2019,

 Fairway, LLC (“Fairway”) purchased all of the membership interests of the Debtor from Safilo

 America, Inc., and Fairway now serves as the sole manager of the Debtor.

          2.       On February 17, 2021 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under subchapter V of chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”). As of the Petition Date, the Debtor has 66 retail stores and approximately 95 full-time

 and 115 part-time employees. The Debtor filed for chapter 11 relief because the ongoing COVID-

 19 pandemic has caused store revenue to drop more than half from approximately $49 million in

 calendar year 2019 to just under $22 million in 2020. The Debtor intends to reorganize under the

 small debtor provisions (subchapter V) of chapter 11 of the Bankruptcy Code.

          3.       Prior to the Petition Date, the Debtor engaged in a comprehensive review of the

 financial performance of the Debtor’s retail stores and an analysis of its real estate lease portfolio.

 The analysis continued after the Debtor’s chapter 11 petition was filed. On February 18, 2021, the


 1
  A detailed description of the Debtor and its business, and the facts and circumstances supporting this Motion and the
 Debtor’s Chapter 11 Case are set forth in greater detail in the Declaration of Jacen A. Dinoff in Support of the Debtor’s
 Chapter 11 Petition, First Day Motions and Related Filings (the “First Day Declaration”).


DB1/ 119295792.6                                            2
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21           Main Document
                                             Pg 3 of 40



 chief restructuring officer and management of the Debtor had a meeting with Fairway to discuss

 their conclusions with respect to the Debtor’s real estate leases and executory contracts related to

 the Debtor’s business. The meeting resulted in a resolution, dated February 18, 2021, to file this

 Motion and reject certain unexpired leases and contracts as set forth herein.

          4.       The Debtor has determined, using its business judgment, to close certain retail

 stores (collectively, the “Rejected Locations”) and reject their respective unexpired leases of

 nonresidential real property (the “Rejected Leases”) and related contracts (the “Rejected

 Contracts”), to the extent that they are executory, as set forth on Exhibit 1 to the Proposed Order.

 The Rejected Leases and the Rejected Contracts are inconsistent with the Debtor’s go-forward

 business plan due to the Rejected Locations’ underperformance. The Debtor has already ceased

 operating at all of the Rejected Locations and has vacated and surrendered or is in the process of

 vacating and surrendering the leased premises of the Rejected Leases in broom clean condition

 together with the keys to the applicable landlords. Accordingly, the Debtor seeks authorization to

 reject the (i) Rejected Contracts effective nunc pro tunc as of February 20, 2021, and (ii) Rejected

 Leases, effective nunc pro tunc, the later of (a) February 20, 2021 and (b) the date the Debtor

 surrenders possession of the premises by notifying the affected landlord in writing and turning

 over keys, key codes and security codes, if any, to such landlord, in each case as identified on

 Exhibit 1 to the Proposed Order (collectively, the “Rejection Effective Date”).

          5.       The Debtor is also in the process of removing all personal property from the

 Rejected Locations that, in its business judgment, has more than de minimis value to the Debtor

 and its estate. Any remaining furniture, fixtures, equipment or other personal property will be

 abandoned (the “Abandoned Property”). The Abandoned Property is being left at the Rejected

 Locations because it is either prohibitively expensive or difficult to remove, relative to its value,



DB1/ 119295792.6                                  3
 21-10306-mg          Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                             Pg 4 of 40



 such that the economic benefits of removing the Abandoned Property are exceeded by the attendant

 costs thereof. Therefore, the Debtor requests authorization to abandon any Abandoned Property

 at the Rejected Locations as of the Rejection Effective Date.

          6.       In addition to the rejection of the Rejected Leases and the Rejected Contracts, the

 Debtor seeks approval of certain procedures (the “Rejection Procedures”) governing the future

 rejection of any other executory contracts and unexpired nonresidential real property leases

 (collectively, the “Contracts”) that the Debtor may seek to reject before the conclusion of this

 Chapter 11 Case. Absent such relief, the Debtor would be required to file separate motions to

 reject each of the Contracts, resulting in substantial costs to and administrative burdens on the

 Debtor’s estate in addition to burdening the Court’s docket. To that end, the Debtor hereby

 requests approval of the Rejection Procedures to minimize such costs and burdens.

                                    JURISDICTION AND VENUE

          7.       The United States Bankruptcy Court for the Southern District of New York (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York, dated January 31, 2012. The Debtor confirms its consent, pursuant to Rule 7008 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

 the Court in connection with this Motion to the extent that it is later determined that the Court,

 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution. This matter is a core proceeding

 within the meaning of 28 U.S.C. § 157(b)(2).

          8.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          9.       The statutory bases for the relief requested herein are sections 365 and 554 of the



DB1/ 119295792.6                                    4
 21-10306-mg            Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21                     Main Document
                                                Pg 5 of 40



 Bankruptcy Code and Bankruptcy Rules 6006 and 6007, and Rules 6006-1 and 6007-1 of the Local

 Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy Rules”).

                                            RELIEF REQUESTED

          10.        By this Motion, pursuant to sections 365 and 554 of the Bankruptcy Code, the

 Debtor seeks entry of the Order, substantially in the form attached hereto as Exhibit A, authorizing

 (a) rejection of the Rejected Leases and the Rejected Contracts, and the abandonment of any

 Abandoned Property remaining on the leased premises, effective as of the Rejection Effective

 Date, and (b) implementation of the following Rejection Procedures to govern the rejection of

 other executory contracts and unexpired nonresidential real property leases in this Chapter 11

 Case.

                            THE PROPOSED REJECTION PROCEDURES

          11.        To streamline the process of rejection of the Debtor’s other contracts and leases and

 to provide sufficient notice to affected contract counterparties and landlords, the Debtor seeks

 authority to implement the following Rejection Procedures: 2

                a.      Rejection Notice. The Debtor shall file a notice substantially in the form
                        attached as Exhibit 2 to the Proposed Order (the “Rejection Notice”) to reject
                        one or more executory contracts or unexpired leases pursuant to section 365 of
                        the Bankruptcy Code, which the Rejection Notice shall set forth, among other
                        things: (i) the executory contract(s) or unexpired lease(s) to be rejected; (ii) the
                        names and addresses of the counterparties to such Contracts (each a “Rejection
                        Counterparty”); (iii) the proposed effective date of rejection for such Contracts
                        (the “Rejection Date”); and (iv) the deadlines and procedures for filing
                        objections to the Rejection Notice (as set forth below). The Rejection Notice
                        may list multiple Contracts; provided that the number of Contracts listed on
                        each Rejection Notice shall be limited to no more than one hundred (100).

                b.      Service of the Rejection Notice. The Debtor will cause the Rejection Notice to
                        be served (i) by first class mail or, by overnight mail to the extent the Contract
                        is a lease for nonresidential real property, and email or fax if such contact

 2
  For clarity, the Rejection Procedures only apply to unexpired leases and executory contracts other than the Rejected
 Leases and the Rejected Contracts.


DB1/ 119295792.6                                          5
 21-10306-mg       Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                          Pg 6 of 40



                   information is known, upon the Rejection Counterparties affected by the
                   Rejection Notice at the notice address provided in the applicable Contract (and
                   upon such Rejection Counterparty’s counsel, if known); and (ii) by first class
                   mail or email upon (A) the Office of the United States Trustee for the Southern
                   District of New York (the “U.S. Trustee”); and (B) the Subchapter V trustee
                   (the “Subchapter V Trustee”). (collectively, the “Rejection Notice Parties”).

              c.   Objection Procedures. Parties objecting to a proposed rejection must file and
                   serve a written objection so that such objection is filed with this Court on the
                   docket of the Debtor’s Chapter 11 Case and is actually received by the
                   following parties (collectively, the “Objection Notice Parties”) no later than
                   fourteen (14) days after the date the Debtor files and serves the relevant
                   Rejection Notice (the “Rejection Objection Deadline”): (a) the Debtor, Solstice
                   Marketing Concepts LLC c/o KCP Advisory Group LLC, 700 Technology Park
                   Drive, Suite 212, Billerica, MA 01821, Attn: Jacen A. Dinoff; (b) proposed
                   counsel to the Debtor, Morgan, Lewis & Bockius LLP, 101 Park Avenue, New
                   York,     New      York      10178-0060,       Attn:     Craig      A.    Wolfe
                   (craig.wolfe@morganlewis.com); (c) counsel to Second Avenue Capital
                   Partners LLC, as administrative agent and collateral agent for the Debtor’s
                   debtor-in-possession credit facility, Choate, Hall & Stewart LLP, Two
                   International Place, Boston, MA 02110, Attn: John F. Ventola
                   (jventola@choate.com); (d) the Subchapter V Trustee, LaMonica Herbst &
                   Maniscalco LLP, 3305 Jerusalem Avenue, Wantagh, New York 11793, Attn:
                   Salvatore LaMonica (sl@lhmlawfirm.com); and (e) Office of the United States
                   Trustee, 201 Varick Street, Room 1006, New York, New York 10014, Attn:
                   Susan A. Arbeit (susan.arbeit@usdoj.gov).

              d.   Event of No Objection. If no objection to the rejection of any Contract is timely
                   filed, each Contract listed in the applicable Rejection Notice shall be rejected
                   as of the applicable Rejection Date set forth in the Rejection Notice or such
                   other date as the Debtor and the applicable Rejection Counterparty agree;
                   provided, however that the Rejection Date for a rejection of a lease of
                   nonresidential real property shall not occur until the later of (i) the Rejection
                   Date set forth in the Rejection Notice and (ii) the date the Debtor relinquishes
                   control of the premises by notifying the affected landlord in writing of the
                   Debtor’s surrender of the premises and (A) turning over keys, key codes and
                   security codes, if any, to the affected landlord or (B) notifying the affected
                   landlord in writing that the keys, key codes and security codes, if any, are not
                   available, but the landlord may rekey the leased premises; provided, further that
                   the Rejection Date for a lease of nonresidential real property rejected pursuant
                   to these Rejection Procedures (other than for the Rejected Leases and the
                   Rejected Contracts) shall not occur earlier than the date the Debtor filed and
                   served the applicable Rejection Notice.

              e.   Unresolved Timely Objections. If an objection to a Rejection Notice is timely
                   filed and properly served as specified above and not withdrawn or resolved, the


DB1/ 119295792.6                                 6
 21-10306-mg           Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                               Pg 7 of 40



                        Debtor shall schedule a hearing on such objection and shall provide at least
                        seven (7) days’ notice of such hearing to the applicable Rejection Counterparty
                        and the other Objection Notice Parties. If such objection is overruled or
                        withdrawn, such Contract shall be rejected as of the applicable Rejection Date
                        set forth in the Rejection Notice or such other date to which the Debtor and the
                        applicable Rejection Counterparty have agreed, or as ordered by the Court.

                f.      Treatment of Security Deposits. If the Debtor has deposited funds with a
                        Rejection Counterparty as a security deposit or other similar arrangement, such
                        counterparty may not set off or otherwise use such deposit without prior
                        approval of the Court, unless the Debtor and the applicable Rejection
                        Counterparty otherwise agree.

                g.      Abandoned Property. The Debtor is authorized, but not directed, at any time
                        on or before the applicable Rejection Date, to remove or abandon any of the
                        Debtor’s personal property that may be located on the Debtor’s leased premises
                        that are subject to a rejected Contract (the “Abandoned Property”). Absent a
                        timely objection, any and all property located on the Debtor’s leased premises
                        on the Rejection Date of the applicable lease of nonresidential real property
                        shall be deemed abandoned pursuant to section 554 of the Bankruptcy Code, as
                        is, effective as of the Rejection Date. Landlords may, in their sole discretion
                        and without further notice or order of this Court, utilize and/or dispose of such
                        Abandoned Property without liability to the Debtor or third parties and, to the
                        extent applicable, the automatic stay is modified to allow such disposition.

                h.      Proofs of Claim. Claims arising out of the rejection of Contracts, if any, must
                        be filed on or before the later of (i) the deadline for filing proofs of claim
                        established in this Chapter 11 Case, and (ii) thirty (30) days after the later of
                        (A) the applicable Rejection Date set forth in the Rejection Notice, if no
                        objection is filed, or (B) the Rejection Date as ordered by the Court. If no proof
                        of claim is timely filed in the appropriate form, such claimant shall be forever
                        barred, estopped and enjoined from (1) asserting such claim against any of the
                        Debtor and its chapter 11 estate, and (2) participating in any distribution in the
                        Debtor’s Chapter 11 Case on account of such claim.

          12.        The Debtor proposes the Rejection Procedures in an effort to streamline the

 Contract rejection process, consistent with applicable law, minimize costs to the Debtor’s estate,

 reduce the burden on this Court, and provide the contract counterparties with adequate notice and

 an opportunity to object to proposed rejections. The Debtor thus believes that use of the Rejection

 Procedures is in the best interests of the Debtor’s estate, its creditors, its interest holders, and all

 other parties in interest.


DB1/ 119295792.6                                      7
 21-10306-mg          Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                             Pg 8 of 40



                                        BASIS FOR RELIEF

   I.           Rejection of the Rejected Leases and the Rejected Contracts is an Appropriate
                Exercise of the Debtor’s Business Judgment

          13.      Section 365(a) of the Bankruptcy Code allows a debtor-in-possession to “assume

 or reject any executory contract or unexpired lease of the debtor,” after court approval. 11 U.S.C.

 § 365(a); see also, NLRB v. Bildisco & Bildisco, 465 U.S. 513, 521 (1984). The purpose of

 allowing rejection under section 365(a) is “to permit the trustee or debtor-in-possession to . . .

 renounce title to and abandon burdensome property.” In re Republic Airways Holdings Inc., 547

 B.R. 578, 582 (Bankr. S.D.N.Y. 2016) (quoting In re Orion Pictures Corp., 4 F.3d 1095, 1098 (2d

 Cir. 1993)); In re Ames Dep’t Stores, Inc., 306 B.R. 43, 51–52 (Bankr. S.D.N.Y. 2004) (“The

 ability to reject provides the trustee or debtor-in-possession with the means to relieve the estate of

 the duty to perform on burdensome obligations at the expense of all of the estate’s other creditors,

 and to avoid the incurrence of additional administrative expenses which lack a corresponding

 benefit to the estate.”).

          14.      Courts defer to a debtor’s business judgment for such decisions. Indeed, courts

 typically “approve motions to . . . reject executory contracts or unexpired leases upon a showing

 that the debtor’s decision to take such action will benefit the debtor’s estate and is an exercise of

 sound business judgment.” Republic Airways, 547 B.R. at 582 (quoting In re MF Global Holdings

 Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012)); see also, NLRB v. Bildisco & Bildisco, 465 U.S.

 513, 523 (1984) (recognizing the business judgment standard used to approve rejection of

 executory contracts or unexpired leases); Nostas Assocs. v. Costich (In re Klein Sleep Prods., Inc.),

 78 F.3d 18, 25 (2d Cir. 1996) (recognizing the “business judgment” standard used to approve

 rejection of executory contracts). Courts defer to a debtor’s business judgment in rejecting an

 executory contract or unexpired lease, and they generally will not second-guess a debtor’s business


DB1/ 119295792.6                                   8
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                             Pg 9 of 40



 judgment concerning assumption or rejection. See In re MF Global Holdings Ltd., 466 B.R. 239,

 242 (Bankr. S.D.N.Y. 2012); In re Balco Equities Ltd., Inc., 323 B.R. 85, 98 (Bankr. S.D.N.Y.

 2005) (“In determining whether the debtor has employed reasonable business discretion, the court

 for the most part must only determine that the rejection will likely benefit the estate.”). Rejection

 of an executory contract or an unexpired lease is appropriate where such rejection is beneficial to

 a debtor’s estate. See In re Orion Pictures Corp., 4 F.3d 1095, 1098 (2d Cir. 1993); In re Stable

 Mews Assocs., Inc., 41 B.R. 594, 596 (Bankr. S.D.N.Y. 1984).

          15.      The Debtor has determined in its business judgment that the rejection of the

 Rejected Leases and the Rejected Contracts is reasonable and necessary after the careful

 consideration of factors that included the respective benefits and costs. The Debtor also believes

 that no meaningful value would be realized by deferring rejection of the Rejected Leases and the

 Rejected Contracts in the hope that an assignment transaction could materialize. As such, the

 Debtor has determined that it will be unable to realize value from the Rejected Leases and the

 Rejected Contracts.

          16.      The Debtor believes that accruing potential administrative expenses on account of

 the Rejected Leases and the Rejected Contracts will not offer any additional value to its estate and,

 thus, immediate rejection of the Rejected Leases and the Rejected Contracts is appropriate in order

 to relieve the burden on the Debtor’s estate. In this context, the Debtor, in its sound and reasonable

 business judgment, believes that the Rejected Leases and the Rejected Contracts are no longer

 necessary for the Debtor’s businesses and that rejecting the Rejected Leases and the Rejected

 Contracts is in the best interests of the Debtor’s and its creditors and stakeholders.




DB1/ 119295792.6                                   9
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                            Pg 10 of 40



  II.           Nunc Pro Tunc Rejection is Appropriate

          17.      Section 365 of the Bankruptcy Code does not specifically address whether the

 Court may order rejection to be applied retroactively. See In re Jamesway Corp., 179 B.R. 33, 37

 (S.D.N.Y. 1995) (stating that section 365 does not include “restrictions as to the manner in which

 the court can approve rejection”); see also In re CCI Wireless, LLC, 297 B.R. 133, 138 (D. Colo.

 2003) (noting that section 365 “does not prohibit the bankruptcy court from allowing the rejection

 of leases to apply retroactively”). But courts have held that a bankruptcy court may, in its

 discretion, authorize rejection retroactively to a date prior to entry of the order authorizing such

 rejection where the balance of equities favors such relief. See BP Energy Co. v. Bethlehem Steel

 Corp., No. 02 CIV. 6419 (NRB), 2002 WL 31548723, at *3 (S.D.N.Y. Nov. 15, 2002) (“[W]e

 cannot conclude . . . that a bankruptcy court’s assignment of a retroactive rejection date falls

 outside of its authority when the balance of the equities favors this solution.”); In re Jamesway

 Corp., 179 B.R. at 38 (same); see also In re At Home Corp., 392 F.3d 1064, 1065–66 (9th Cir.

 2004) (affirming bankruptcy court’s approval of retroactive rejection) cert. denied sub nom., 546

 U.S. 814 (2005); In re Thinking Machs., Corp., 67 F.3d 1021, 1028 (1st Cir. 1995) (“[B]ankruptcy

 courts may enter retroactive orders of approval, and should do so when the balance of equities

 preponderates in favor of such remediation”).

          18.      In considering whether to approve retroactive rejection, courts examine a number

 of factors, including the costs that a delayed rejection date would otherwise impose on a debtor.

 See Jamesway Corp., 179 B.R. at 38. Courts also consider whether the debtor has provided

 sufficient notice of its intent to reject an unexpired lease of real property. See, e.g., In re GCP CT

 School Acquisition LLC, 429 B.R. 817, 832-32 (B.A.P. 1st Cir. 2010) (finding sale and settlement

 motions, in the aggregate, provided landlord with sufficient and reasonable notice that chapter 7



DB1/ 119295792.6                                  10
 21-10306-mg          Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                            Pg 11 of 40



 trustee intended to reject unexpired real property lease, and that the court had basis to exercise its

 equitable powers to order rejection to operate retroactively). A debtor’s timely surrender of leased

 premises weighs in favor of retroactive rejection because it enables a landlord to seek a new tenant

 in an expeditious manner. See, e.g., In re Adelphia Bus. Solutions, 482 F.3d 602, 608-09 (2d Cir.

 2007) (“The Bankruptcy Court also properly considered that [the debtor] had vacated the premises

 and thereby provided [the landlord] with the opportunity to lease the premises to another tenant.”).

          19.      Permitting the retroactive rejection of executory contracts and unexpired

 nonresidential leases of real property is consistent with prior rulings in this and other circuits. See

 In re Furla (U.S.A.), Inc., Case No. 20-12604 (SCC), (Bankr. S.D.N.Y. Nov. 30, 2020) [Docket

 No. 49]; In re Barneys New York, Inc., Case No. 19-36300 (CGM) (Bankr. S.D.N.Y. Sep. 4, 2019)

 [Docket No. 216] (approving retroactive rejection of unexpired leases); In re Glansaol Holdings

 Inc., Case No. 18-14102 (MEW) (Bankr. S.D.N.Y. Feb. 28, 2019) [Docket No. 222] (approving

 rejection of unexpired leases and executory contracts effective as of the date of the rejection

 motion); In re Sears Holdings Corporation, Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Nov.

 19, 2018) [Docket No. 810] (authorizing retroactive rejection of leases); In re Nine West Holdings,

 Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 16, 2018) [Docket No. 206] (authorizing

 retroactive rejection); In re FIC Restaurants, Inc., Case No. 20-12807 (CSS), Docket No. 151

 (Bankr. D. Del. Nov. 17, 2020).

          20.      The balance of the equities in this case favors approval of retroactive rejection of

 the Rejected Leases and the Rejected Contracts. Specifically, the Debtor has ceased its operations

 at the Rejected Locations, and has unequivocally surrendered or is in the process of surrendering

 the leased premises and providing actual or constructive notice of its intent to reject the Rejected

 Leases and the Rejected Contracts to the applicable landlords and contract counterparties. In



DB1/ 119295792.6                                    11
 21-10306-mg          Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                            Pg 12 of 40



 addition, the Debtor will promptly serve notice of this Motion by overnight mail to each of the

 applicable landlords and contract counterparties. Based on the foregoing, landlords and contract

 counterparties are not subject to any uncertainty regarding the Debtor’s intent with respect to the

 Rejected Leases and the Rejected Contracts. Any postponement to the rejection of the Rejected

 Leases and the Rejected Contracts would compel the Debtor to compensate the landlords and the

 contract counterparties at the Debtor’s and its estate’s expense and force the Debtor potentially to

 incur unnecessary administrative expenses that provide no tangible benefit to the Debtor’s estate.

 Such an outcome would be inequitable to the Debtor’s other creditors.

          21.      Based upon the foregoing facts and circumstances, the Debtor submits that rejection

 of the Rejected Leases and the Rejected Contracts, effective as of the Rejection Effective Date, is

 supported by the equities of the Chapter 11 Case, that the rejection is supported by the Debtor’s

 sound business judgment, and is necessary, prudent and in the best interests of the Debtor, its

 estate, its creditors, and other parties-in-interest.

 III.           Abandonment of the Abandoned Property Should Be Approved

          22.      Section 554(a) permits a debtor-in-possession to abandon, subject to court

 approval, “property of the estate that . . . is of inconsequential value and benefit to the estate.” 11

 U.S.C. § 554(a). A bankruptcy court must find either that the property is burdensome to the estate

 or is both of inconsequential value and inconsequential benefit to the estate. See, e.g., Midlantic

 Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 497 (1986), reh’g denied, 475 U.S. 1091

 (1986); In re Texaco, Inc., 90 B.R. 38, 44 (S.D.N.Y. 1988); In re Crowthers McCall Pattern, Inc.,

 114 B.R. 877, 882 n.7 (Bankr. S.D.N.Y. 1990).

          23.      Courts in in this district and elsewhere have previously approved similar relief in

 other chapter 11 cases involving retail debtors. See, e.g., In re Furla (U.S.A.), Inc., Case No. 20-



DB1/ 119295792.6                                     12
 21-10306-mg          Doc 12      Filed 02/20/21 Entered 02/20/21 22:33:21                    Main Document
                                              Pg 13 of 40



 12604 (SCC), (Bankr. S.D.N.Y. Nov. 30, 2020) [Docket No. 49]; In re Great Atl. & Pac. Tea Co.,

 Inc., No. 15-23007 (RDD) (Bankr. S.D.N.Y. Jan. 22, 2016) [D.I. 2367]; In re Metropark USA,

 Inc., No. 11-22866 (RDD) (Bankr. S.D.N.Y. May 5, 2011) [D.I. 50]; In re FIC Restaurants, Inc.,

 Case No. 20-12807 (CSS), Docket No. 151 (Bankr. D. Del. Nov. 17, 2020).

          24.      The Debtor submits that the Abandoned Property3 is of inconsequential value or is

 otherwise burdensome to its estate to remove from the Rejected Locations. Among other things,

 the Debtor believes that the cost of retrieving, marketing and reselling the Abandoned Property

 outweighs any recovery that the Debtor and its estate could reasonably hope to attain for such

 Abandoned Property. As a result, the Debtor has determined in its business judgment that

 abandonment of the Abandoned Property, effective as of the Rejection Effective Date, is necessary

 and in the best interests of the Debtor’s estate, its creditors and stakeholders.

 IV.            The Rejection Procedures Should be Approved

          25.      The counterparties to the Contracts will not be prejudiced by the Rejection

 Procedures because, upon receipt of a Rejection Notice, such counterparties will have received

 advance notice of the Debtor’s intent to reject its respective Contract and the effective date of such

 rejection. See, e.g., In re Mid Region Petrol., Inc., 111 B.R. 968, 970 (Bankr. N.D. Okla. 1990)

 (holding effective date of rejection of leases was the date the trustee gave notice to lessor of intent

 to reject); In re Carlisle Homes, Inc., 103 B.R. 524, 535 (Bankr. D.N.J. 1988) (finding debtor may

 reject executory contract by clearly communicating intention to reject). Additionally, in the case



 3
   Local Bankruptcy Rule 6007-1 requires that notice of a proposed abandonment describe the property to be
 abandoned, state the reason for the proposed abandonment, and identify the entity to whom the property is proposed
 to be abandoned, unless the Court orders otherwise. The Debtor submits that given the description of the Abandoned
 Property provided herein and the de minimis nature of such property, the requirements of Local Bankruptcy Rule
 6007-1 have been satisfied. Alternatively, to the extent the Court finds such information does not meet the
 requirements of Local Bankruptcy Rule 6007-1, the Debtor respectfully requests that the Court waive such
 requirements with respect to this Motion.


DB1/ 119295792.6                                        13
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                            Pg 14 of 40



 of unexpired leases of nonresidential real property, the Debtor will vacate the premises before or

 upon serving the Rejection Notice, thereby allowing the counterparties to take possession of and

 re-let the property promptly. See, e.g., Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 608-

 09 (2d Cir. 2007) (holding bankruptcy court did not abuse its discretion in finding balance of

 equities favored making rejection of a nonresidential lease of real property retroactive to date

 tenant vacated premises, as tenant's action provided landlord with opportunity to relet premises);

 In re Amber's Stores, 193 B.R. 819, 827 (Bankr. N.D. Tex. 1996) (holding that lease at issue should

 be deemed rejected as of the petition date due to equities of the case where debtor turned over keys

 and vacated premises and served motion to reject lease as soon as possible).

          26.      As designed, the Rejection Procedures will allow the Debtor to efficiently

 minimize administrative expenses for any Contracts subject to rejection and will eliminate

 substantial legal expenses that would otherwise be incurred if multiple hearings were held on

 separate motions with respect to every Contract that the Debtor seeks to reject. The Rejection

 Procedures are also fair and reasonable to Contract counterparties because they afford such parties

 the opportunity to appear and be heard with respect to the rejection of their Contracts. The ability

 to reject burdensome Contracts is an important tool provided to the Debtor under the Bankruptcy

 Code.

          27.      As a procedural matter, “[a] proceeding to assume, reject, or assign an executory

 contract or unexpired lease . . . is governed by Rule 9014.” Fed. R. Bankr. P. 6006(a). Bankruptcy

 Rule 9014 provides that “[i]n a contested matter . . . , not otherwise governed by these rules, relief

 shall be requested by motion, and reasonable notice and opportunity for hearing shall be afforded

 the party against whom relief is sought.” Fed. R. Bankr. P. 9014(a). The notice and hearing

 requirements for contested matters under Bankruptcy Rule 9014 are satisfied if appropriate notice



DB1/ 119295792.6                                  14
 21-10306-mg            Doc 12   Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                             Pg 15 of 40



 and an opportunity for hearing are given in light of the particular circumstances. See 11 U.S.C. §

 102(1)(A) (defining “after notice and a hearing” or a similar phrase to mean such notice and an

 opportunity for hearing “as [are] appropriate in the particular circumstances”). The Rejection

 Procedures provide for notice to Contract counterparties and an opportunity to be heard at a

 hearing, and thus satisfy the requirement of Bankruptcy Rules 6006(a) and 9014.

          28.      Under Bankruptcy Rule 6006(e), a debtor may join requests for authority to reject

 multiple executory contracts or unexpired leases in one motion, subject to Bankruptcy Rule

 6006(f). See Fed. R. Bankr. P. 6006(e). Bankruptcy Rule 6006(f) sets forth six (6) requirements

 that motions to reject multiple executory contracts or unexpired leases must satisfy. See Fed. R.

 Bankr. P. 6006(f). These requirements are procedural in nature. A motion to reject multiple

 executory contracts or unexpired leases that are not between the same parties shall:

                   a)      state in a conspicuous place that parties receiving the omnibus motion
                           should locate their names and their contracts or leases listed in the motion;

                   b)      list parties alphabetically and identify the corresponding contract or lease;

                   c)      be numbered consecutively with other omnibus motions to reject executory
                           contracts or unexpired leases; and

                   d)      be limited to no more than 100 executory contracts or unexpired leases.

 Fed. R. Bankr. P. 6006(f).

          29.      The Rejection Procedures satisfy Bankruptcy Rule 6006(f). The clear purpose of

 Bankruptcy Rule 6006(f) is to protect the due process rights of counterparties to the Debtor’s

 Contracts. Counterparties must be able to locate their Contracts and readily determine whether

 their executory contracts or unexpired leases are being rejected. The Debtor will comply with all

 applicable procedural requirements of Bankruptcy Rule 6006(f) when serving the Rejection

 Notices. Moreover, the Debtor submits that they have satisfied the requirements of Bankruptcy



DB1/ 119295792.6                                     15
 21-10306-mg          Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                            Pg 16 of 40



 Rule 6006(f) in regards to the Rejected Leases and the Rejected Contracts set forth on Exhibit 1

 of the Proposed Order.

          30.      Under the circumstances, given the number of Rejected Leases and Rejected

 Contracts, obtaining separate Court approval of each rejection would impose unnecessary

 administrative burdens on the Debtor and the Court, and result in costs to the Debtor’s estate that

 would decrease the economic benefits of rejection. Therefore, the Debtor requests approval of the

 Rejection Procedures as the most efficient and economical way for the Debtor to address any

 rejection of its burdensome Contracts.

          31.      Courts in this district have approved similar procedures in other chapter 11 cases.

 See, e.g., In re Grupo Aeromexico, S.A.B. de C.V., Case No. 20-11563 (SCC) (Bankr. S.D.N.Y.

 Oct. 17, 2020) [Docket No. 584]; In re Windstream Holdings, Inc., Case No. 19-22312 (RDD)

 (Bankr. S.D.N.Y. April 22, 2019) (approving procedures to reject executory contracts and

 unexpired leases); In re Cenveo, Inc., Case No. 18-22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018)

 (same); In re BCBG Max Azria Global Holdings, LLC, Case No. 17-10466 (SCC) (Bankr.

 S.D.N.Y. Mar. 29, 2017) (same); In re Avaya Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y.

 Mar. 20, 2017) (same); In re SunEdison, Inc., case No. 16-10992 (SMB) (Bankr. S.D.N.Y. May

 15, 2016) (same); In re Sabine Oil & Gas Corp., Case No. 15-11835 (SCC) (Bankr. S.D.N.Y.

 August 10, 2015) (same).

          32.      In accordance with Bankruptcy Rule 6007(a), the Debtor will provide the U.S.

 Trustee, the Subchapter V Trustee, and other parties-in-interest with the requisite notice and an

 opportunity to object to any proposed abandonment of Abandoned Property.

          33.      As a result, the Rejection Procedures afford Contract counterparties and all other

 parties-in-interest their due process rights by providing notice and the opportunity to be heard.



DB1/ 119295792.6                                   16
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                            Pg 17 of 40



 Moreover, the Court oversight is maintained in the event of an objection. For the foregoing

 reasons, the Rejection Procedures should be approved, and the Debtor should be authorized to

 reject the Contracts consistent with the terms of such procedures.

                                    RESERVATION OF RIGHTS

          34.      Nothing contained in this Motion or any actions taken by the Debtor pursuant to

 relief granted in the order is intended or should be construed as: (a) an admission as to the validity

 of any particular claim against the Debtor; (b) a waiver of the Debtor’s or any other party-in-

 interest’s rights to dispute any particular claim on any grounds; (c) a promise or requirement to

 pay any particular claim; (d) an implication or admission that any particular claim is of a type

 specified or defined in this Motion; (e) a request or authorization to assume any agreement,

 contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the

 Debtor’s rights under the Bankruptcy Code or any other applicable law; (g) a waiver of any claims

 the Debtor or its estate may have against any Contract counterparties; or (h) an admission that any

 specific agreement is an executory contract or unexpired lease.

                    WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

          35.      To implement the foregoing successfully, the Debtor requests that the Court enter

 an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

 that the Debtor has established cause to exclude such relief from the 14-day stay period under

 Bankruptcy Rule 6004(h).

                                               NOTICE

          36.      The Debtor will provide notice of this Motion to: (i) the U.S. Trustee; (ii) the

 Subchapter V Trustee; (iii) counsel to administrative agent and collateral agent for the Debtor’s

 debtor-in-possession credit facility; (iv) the Debtor’s 20 largest unsecured creditors; (v) the



DB1/ 119295792.6                                  17
 21-10306-mg         Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21           Main Document
                                            Pg 18 of 40



 Internal Revenue Service; (vi) the Office of the United States Attorney for the Southern District

 of New York; (vii) counterparties to the Rejected Leases and the Rejected Contracts; and (viii) any

 such other party entitled to notice pursuant to Local Bankruptcy Rule 9013-1(b) or that requests

 notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtor

 submits that no other or further notice need be provided

                                        NO PRIOR REQUEST

          37.      No prior motion for the relief requested herein has been made to this or any other

 court.

                              [Remainder of page intentionally left blank]




DB1/ 119295792.6                                   18
 21-10306-mg       Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                          Pg 19 of 40



                                          CONCLUSION

          WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

 herein, substantially in the form attached hereto as Exhibit A, and such other and further relief as

 is just and appropriate.

 Dated: February 20, 2021
        New York, NY                                  MORGAN, LEWIS & BOCKIUS LLP


                                                      By: /s/__Craig A. Wolfe_____
                                                      Craig A. Wolfe
                                                      Jason R. Alderson
                                                      T. Charlie Liu
                                                      David K. Shim
                                                      101 Park Avenue
                                                      New York, NY 10178
                                                      Telephone: (212) 309-6000
                                                      Facsimile: (212) 309-6001
                                                      craig.wolfe@morganlewis.com
                                                      jason.alderson@morganlewis.com
                                                      charlie.liu@morganlewis.com
                                                      david.shim@morganlewis.com


                                                      Proposed Counsel for Debtor and Debtor-
                                                      in-Possession




DB1/ 119295792.6                                 19
 21-10306-mg       Doc 12   Filed 02/20/21 Entered 02/20/21 22:33:21   Main Document
                                        Pg 20 of 40



                                       EXHIBIT A

                                     Proposed Order




DB1/ 119295792.6
 21-10306-mg            Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21                        Main Document
                                                 Pg 21 of 40




     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                                     Chapter 11
     SOLSTICE MARKETING CONCEPTS LLC,
                                                                     Case No. 21-10306 (MG)
                                     Debtor.1

         ORDER (I) AUTHORIZING THE NUNC PRO TUNC REJECTION
     OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF
 NONRESIDENTIAL REAL PROPERTY AND ABANDONMENT OF ANY REMAINING
 PROPERTY IN CONNECTION THEREWITH; AND (II) APPROVING PROCEDURES
  FOR THE REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              Upon the motion (the “Motion”)2 of Solstice Marketing Concepts LLC (the “Debtor”), as

 debtor and debtor in possession in the above-referenced chapter 11 case, for entry of an order (this

 “Order”), authorizing (a) rejection of certain executory contracts and unexpired leases of

 nonresidential real property and abandonment of any personal property remaining on the leased

 premises, effective as of the Rejection Effective Date, and (b) implementation of certain

 procedures governing the rejection of executory contracts and unexpired nonresidential real

 property leases in this Chapter 11 Case; and this Court having jurisdiction over this matter pursuant

 to 28 U.S.C. §§ 157 and 1334; and this Court having found that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

 found that notice of the Motion was appropriate under the circumstances and no other notice need

 be provided; and this Court having reviewed the Motion and having heard the statements in support

 of the relief requested therein at a hearing before this Court; and this Court having determined that



 1
  The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is: Solstice
 Marketing Concepts LLC (4579).
 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


DB1/ 119295792.6
 21-10306-mg          Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21              Main Document
                                             Pg 22 of 40



 the legal and factual bases set forth in the Motion and at the hearing establish just cause for the

 relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

          1.        The Motion is GRANTED as set forth herein.

          2.        The Rejected Leases and the Rejected Contracts identified on Exhibit 1 attached

 hereto are rejected pursuant to section 365 of the Bankruptcy Code, effective as of the Rejection

 Effective Date set forth therein.

          3.        The Debtor is authorized, but not directed, to abandon any Abandoned Property at

 the Rejected Locations pursuant to section 554(a) of the Bankruptcy Code, effective as of the

 Rejection Effective Date.

          4.        The following Rejection Procedures are approved in their entirety:

               a.      Rejection Notice. The Debtor shall file a notice substantially in the form
                       attached as Exhibit 2 to this Order (the “Rejection Notice”) to reject one or
                       more executory contracts or unexpired leases pursuant to section 365 of the
                       Bankruptcy Code, which the Rejection Notice shall set forth, among other
                       things: (i) the executory contract(s) or unexpired lease(s) to be rejected; (ii) the
                       names and addresses of the counterparties to such Contracts (each a “Rejection
                       Counterparty”); (iii) the proposed effective date of rejection for such Contracts
                       (the “Rejection Date”); and (iv) the deadlines and procedures for filing
                       objections to the Rejection Notice (as set forth below). The Rejection Notice
                       may list multiple Contracts; provided that the number of Contracts listed on
                       each Rejection Notice shall be limited to no more than one hundred (100).

               b.      Service of the Rejection Notice. The Debtor will cause the Rejection Notice to
                       be served (i) by first class mail or, by overnight mail to the extent the Contract
                       is a lease for nonresidential real property, and email or fax if such contact
                       information is known, upon the Rejection Counterparties affected by the
                       Rejection Notice at the notice address provided in the applicable Contract (and
                       upon such Rejection Counterparty’s counsel, if known); and (ii) by first class
                       mail or email upon (A) the Office of the United States Trustee for the Southern
                       District of New York (the “U.S. Trustee”); and (B) the Subchapter V trustee
                       (the “Subchapter V Trustee”). (collectively, the “Rejection Notice Parties”).

               c.      Objection Procedures. Parties objecting to a proposed rejection must file and
                       serve a written objection so that such objection is filed with this Court on the


DB1/ 119295792.6                                      2
 21-10306-mg       Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21            Main Document
                                         Pg 23 of 40



                   docket of the Debtor’s Chapter 11 Case and is actually received by the
                   following parties (collectively, the “Objection Notice Parties”) no later than
                   fourteen (14) days after the date the Debtor files and serves the relevant
                   Rejection Notice (the “Rejection Objection Deadline”): (a) the Debtor, Solstice
                   Marketing Concepts LLC c/o KCP Advisory Group LLC, 700 Technology Park
                   Drive, Suite 212, Billerica, MA 01821, Attn: Jacen A. Dinoff; (b) proposed
                   counsel to the Debtor, Morgan, Lewis & Bockius LLP, 101 Park Avenue, New
                   York,     New      York      10178-0060,      Attn:    Craig     A.     Wolfe
                   (craig.wolfe@morganlewis.com); (c) counsel to Second Avenue Capital
                   Partners LLC, as administrative agent and collateral agent for the Debtor’s
                   debtor-in-possession credit facility, Choate, Hall & Stewart LLP, Two
                   International Place, Boston, MA 02110, Attn: John F. Ventola
                   (jventola@choate.com); (d) the Subchapter V Trustee, LaMonica Herbst &
                   Maniscalco LLP, 3305 Jerusalem Avenue, Wantagh, New York 11793, Attn:
                   Salvatore LaMonica (sl@lhmlawfirm.com); and (e) Office of the United States
                   Trustee, 201 Varick Street, Room 1006, New York, New York 10014, Attn:
                   Susan A. Arbeit (susan.arbeit@usdoj.gov).

              d.   Event of No Objection. If no objection to the rejection of any Contract is timely
                   filed, each Contract listed in the applicable Rejection Notice shall be rejected
                   as of the applicable Rejection Date set forth in the Rejection Notice or such
                   other date as the Debtor and the applicable Rejection Counterparty agree;
                   provided, however that the Rejection Date for a rejection of a lease of
                   nonresidential real property shall not occur until the later of (i) the Rejection
                   Date set forth in the Rejection Notice and (ii) the date the Debtor relinquishes
                   control of the premises by notifying the affected landlord in writing of the
                   Debtor’s surrender of the premises and (A) turning over keys, key codes and
                   security codes, if any, to the affected landlord or (B) notifying the affected
                   landlord in writing that the keys, key codes and security codes, if any, are not
                   available, but the landlord may rekey the leased premises; provided, further that
                   the Rejection Date for a lease of nonresidential real property rejected pursuant
                   to these Rejection Procedures shall not occur earlier than the date the Debtor
                   filed and served the applicable Rejection Notice.

              e.   Unresolved Timely Objections. If an objection to a Rejection Notice is timely
                   filed and properly served as specified above and not withdrawn or resolved, the
                   Debtor shall schedule a hearing on such objection and shall provide at least
                   seven (7) days’ notice of such hearing to the applicable Rejection Counterparty
                   and the other Objection Notice Parties. If such objection is overruled or
                   withdrawn, such Contract shall be rejected as of the applicable Rejection Date
                   set forth in the Rejection Notice or such other date to which the Debtor and the
                   applicable Rejection Counterparty have agreed, or as ordered by the Court.

              f.   Treatment of Security Deposits. If the Debtor has deposited funds with a
                   Rejection Counterparty as a security deposit or other similar arrangement, such
                   counterparty may not set off or otherwise use such deposit without prior


DB1/ 119295792.6                                 3
 21-10306-mg          Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                             Pg 24 of 40



                       approval of the Court, unless the Debtor and the applicable Rejection
                       Counterparty otherwise agree.

               g.      Abandoned Property. The Debtor is authorized, but not directed, at any time
                       on or before the applicable Rejection Date, to remove or abandon any of the
                       Debtor’s personal property that may be located on the Debtor’s leased premises
                       that are subject to a rejected Contract (the “Abandoned Property”). Absent a
                       timely objection, any and all property located on the Debtor’s leased premises
                       on the Rejection Date of the applicable lease of nonresidential real property
                       shall be deemed abandoned pursuant to section 554 of the Bankruptcy Code, as
                       is, effective as of the Rejection Date. Landlords may, in their sole discretion
                       and without further notice or order of this Court, utilize and/or dispose of such
                       Abandoned Property without liability to the Debtor or third parties and, to the
                       extent applicable, the automatic stay is modified to allow such disposition.

               h.      Proofs of Claim. Claims arising out of the rejection of Contracts, if any, must
                       be filed on or before the later of (i) the deadline for filing proofs of claim
                       established in this Chapter 11 Case, and (ii) thirty (30) days after the later of
                       (A) the applicable Rejection Date set forth in the Rejection Notice, if no
                       objection is filed, or (B) the Rejection Date as ordered by the Court. If no proof
                       of claim is timely filed in the appropriate form, such claimant shall be forever
                       barred, estopped and enjoined from (1) asserting such claim against any of the
                       Debtor and its chapter 11 estate, and (2) participating in any distribution in the
                       Debtor’s Chapter 11 Case on account of such claim.

          5.        Approval of the Rejection Procedures and this Order will not prevent the Debtor

 from seeking to reject, assume or assume and assign a Contract by separate motion.

          6.        The form of Rejection Notice annexed to this Order as Exhibit 2 is approved.

          7.        Nothing herein shall create, nor is intended to create, any rights in favor of or

 enhance the status of any claim held by any party.

          8.        Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against the Debtor; (b) a waiver of the Debtor’s right to dispute prepetition claim

 on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication or

 admission that any particular claim is of a type specified or defined in this Order or the Motion;

 (e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to


DB1/ 119295792.6                                     4
 21-10306-mg          Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21           Main Document
                                             Pg 25 of 40



 section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights or the rights

 of any other party-in-interest under the Bankruptcy Code or any other applicable law; (g) a waiver

 of any claims the Debtor or its estate may have against the Rejection Counterparties; or (h) an

 admission that any specific agreement is an executory contract or unexpired lease.

          9.       All rights and defense of the Debtor and the Contract counterparties are preserved,

 including all rights and defense of the Debtor with respect to a claim for damages arising as a result

 of a Contract rejection, including any right to assert an offset, recoupment, counterclaim, or

 deduction. In addition, nothing in this Order or the Motion shall limit the Debtor’s ability to

 subsequently assert that any particular Contract is terminated, expired or otherwise no longer an

 executory contract or unexpired leases of nonresidential real property.

          10.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

 are satisfied by such notice.

          11.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

          12.      The Debtor is authorized and empowered to take all actions necessary to implement

 the relief granted in this Order.

          13.      The requirements set forth in Local Bankruptcy Rule 9013-1(b) are satisfied by the

 contents of the Motion.

          14.      This Court retains exclusive jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and enforcement of this Order.




DB1/ 119295792.6                                    5
 21-10306-mg       Doc 12   Filed 02/20/21 Entered 02/20/21 22:33:21   Main Document
                                        Pg 26 of 40



 Dated:_____________
       New York, NY



                                         THE HONORABLE MARTIN GLENN
                                         UNITED STATES BANKRUPTCY JUDGE




DB1/ 119295792.6                            6
                         21-10306-mg           Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21                        Main Document
                                                                        Pg 27 of 40



                                                                              EXHIBIT 1

                                                                Rejected Leases and Contracts1

 Rejected Leases

          Landlord                                         Real Property Lease Street Address                                                          Rejection
        Counterparty                          Street Address                          City                      State          ZIP                 Effective Date
     Brookfield Properties   Baybrook Mall - Store 1047                       Friendswood                      TX          77546              Effective date of
                             1354 Baybrook Mall                                                                                               rejection will be the later
                                                                                                                                              of February 20, 2021 and
                                                                                                                                              the date the Debtor
                                                                                                                                              surrenders possession of
                                                                                                                                              the premises by
                                                                                                                                              notifying the affected
                                                                                                                                              landlord in writing and
                                                                                                                                              turning over keys, key
                                                                                                                                              codes and security codes,
                                                                                                                                              if any, to such landlord

     Brookfield Properties   Baton Rouge - Store 1066                                  Baton Rouge             LA          70836              Effective date of
                             The Mall of Louisiana                                                                                            rejection will be the later
                             6401 Bluebonnet Blvd, Space 1044                                                                                 of February 20, 2021 and
                                                                                                                                              the date the Debtor
                                                                                                                                              surrenders possession of
                                                                                                                                              the premises by
                                                                                                                                              notifying the affected
                                                                                                                                              landlord in writing and
                                                                                                                                              turning over keys, key
                                                                                                                                              codes and security codes,
                                                                                                                                              if any, to such landlord




 1
  The inclusion of a contract on this list does not constitute an admission as to the executory or non-executory nature of the contract, or as to the existence or validity
 of any claims held by the counterparty or counterparties to such contract.


DB1/ 119295792.6
                      21-10306-mg         Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21          Main Document
                                                                   Pg 28 of 40


       Landlord                                           Real Property Lease Street Address                                Rejection
     Counterparty                           Street Address                           City        State       ZIP        Effective Date
  Brookfield Properties   Glendale - Store 1005                              Glendale           CA       91210     Effective date of
                          2157 Glendale Galleria, Suite CU04                                                       rejection will be the later
                                                                                                                   of February 20, 2021 and
                                                                                                                   the date the Debtor
                                                                                                                   surrenders possession of
                                                                                                                   the premises by
                                                                                                                   notifying the affected
                                                                                                                   landlord in writing and
                                                                                                                   turning over keys, key
                                                                                                                   codes and security codes,
                                                                                                                   if any, to such landlord

  c/o Cushman and         500 Fifth Avenue - Store 1141                       New York          NY       10010     02/20/21
  Wakefield               500 Fifth Ave, 126, Storage Space 9

  JLL                     Fort Lauderdale - Store 1082                        Fort Lauderdale   FL       33304     Effective date of
                          The Galleria at Ft. Lauderdale                                                           rejection will be the later
                          2482 E. Sunrise Blvd.                                                                    of February 20, 2021 and
                                                                                                                   the date the Debtor
                                                                                                                   surrenders possession of
                                                                                                                   the premises by
                                                                                                                   notifying the affected
                                                                                                                   landlord in writing and
                                                                                                                   turning over keys, key
                                                                                                                   codes and security codes,
                                                                                                                   if any, to such landlord




DB1/ 119295792.6                                                          2
                    21-10306-mg      Doc 12         Filed 02/20/21 Entered 02/20/21 22:33:21      Main Document
                                                                Pg 29 of 40


       Landlord                                     Real Property Lease Street Address                               Rejection
     Counterparty                      Street Address                          City       State       ZIP        Effective Date
  Macerich            Tysons Corner - Store 1006                       McLean            VA       22102     Effective date of
                      1961 Chain Bridge Road, Space G17L                                                    rejection will be the later
                                                                                                            of February 20, 2021 and
                                                                                                            the date the Debtor
                                                                                                            surrenders possession of
                                                                                                            the premises by
                                                                                                            notifying the affected
                                                                                                            landlord in writing and
                                                                                                            turning over keys, key
                                                                                                            codes and security codes,
                                                                                                            if any, to such landlord

  Macerich            Corte Madera - Store 1014                          Corte Madera    CA       94925     Effective date of
                      The Village at Corte Madera                                                           rejection will be the later
                      1732 Redwood Highway                                                                  of February 20, 2021 and
                                                                                                            the date the Debtor
                                                                                                            surrenders possession of
                                                                                                            the premises by
                                                                                                            notifying the affected
                                                                                                            landlord in writing and
                                                                                                            turning over keys, key
                                                                                                            codes and security codes,
                                                                                                            if any, to such landlord

  Macerich            Kierland Commons - Store 1134                      Scottsdale      AZ       85254     Effective date of
                      15034 North Scottsdale Road, Suite 105                                                rejection will be the later
                                                                                                            of February 20, 2021 and
                                                                                                            the date the Debtor
                                                                                                            surrenders possession of
                                                                                                            the premises by
                                                                                                            notifying the affected
                                                                                                            landlord in writing and
                                                                                                            turning over keys, key
                                                                                                            codes and security codes,
                                                                                                            if any, to such landlord




DB1/ 119295792.6                                                     3
                    21-10306-mg       Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21         Main Document
                                                               Pg 30 of 40


       Landlord                                       Real Property Lease Street Address                             Rejection
     Counterparty                      Street Address                            City       State       ZIP        Effective Date
  Macerich            Santa Monica Place - Store 1138                    Santa Monica      CA       90401     02/20/21
                      395 Santa Monica Place, Suite 205W

  Macerich            Queens Center - Store 1139                          Elmhurst         NY       11373     02/20/21
                      90-15 Queens Boulevard, Space 5040

  Macerich            Broadway Plaza - Store 1145                         Walnut Creek     CA       94596     02/20/21
                      1275 Broadway Plaza Space #1032

  Macerich            Niagara Falls - Store 2619                          Niagara Falls    NY       14304     Effective date of
                      Fashion Outlets of Niagara Falls                                                        rejection will be the later
                      1864 Military Road, Space 35                                                            of February 20, 2021 and
                                                                                                              the date the Debtor
                                                                                                              surrenders possession of
                                                                                                              the premises by
                                                                                                              notifying the affected
                                                                                                              landlord in writing and
                                                                                                              turning over keys, key
                                                                                                              codes and security codes,
                                                                                                              if any, to such landlord

  McGladrey           Colony Park - Store 1106                            Ridgeland        MS       39157     Effective date of
                      Renaissance at Colony Park                                                              rejection will be the later
                      1000 Highland Colony Parkway Suite 7003                                                 of February 20, 2021 and
                                                                                                              the date the Debtor
                                                                                                              surrenders possession of
                                                                                                              the premises by
                                                                                                              notifying the affected
                                                                                                              landlord in writing and
                                                                                                              turning over keys, key
                                                                                                              codes and security codes,
                                                                                                              if any, to such landlord




DB1/ 119295792.6                                                      4
                         21-10306-mg      Doc 12      Filed 02/20/21 Entered 02/20/21 22:33:21          Main Document
                                                                  Pg 31 of 40


        Landlord                                          Real Property Lease Street Address                               Rejection
     Counterparty                            Street Address                          City       State       ZIP        Effective Date
  Shops at Canal Place     Canal Place - Store 1074                          New Orleans       LA       70130     Effective date of
  LLC                      The Shops at Canal Place                                                               rejection will be the later
                           333 Canal Street, Suite 218                                                            of February 20, 2021 and
                                                                                                                  the date the Debtor
                                                                                                                  surrenders possession of
                                                                                                                  the premises by
                                                                                                                  notifying the affected
                                                                                                                  landlord in writing and
                                                                                                                  turning over keys, key
                                                                                                                  codes and security codes,
                                                                                                                  if any, to such landlord

  The Feil Organization    Lakeside Galleria - Store 1075                      Metairie        LA       70002     Effective date of
                           3301 Veterans Memorial Blvd., Space 71                                                 rejection will be the later
                                                                                                                  of February 20, 2021 and
                                                                                                                  the date the Debtor
                                                                                                                  surrenders possession of
                                                                                                                  the premises by
                                                                                                                  notifying the affected
                                                                                                                  landlord in writing and
                                                                                                                  turning over keys, key
                                                                                                                  codes and security codes,
                                                                                                                  if any, to such landlord

  The Pyramid              Palisades Center - Store 1043                       West Nyack      NY       10994     Effective date of
  Companies                1432 Palisades Center Drive, Space B102                                                rejection will be the later
                                                                                                                  of February 20, 2021 and
                                                                                                                  the date the Debtor
                                                                                                                  surrenders possession of
                                                                                                                  the premises by
                                                                                                                  notifying the affected
                                                                                                                  landlord in writing and
                                                                                                                  turning over keys, key
                                                                                                                  codes and security codes,
                                                                                                                  if any, to such landlord




DB1/ 119295792.6                                                           5
                         21-10306-mg      Doc 12      Filed 02/20/21 Entered 02/20/21 22:33:21              Main Document
                                                                  Pg 32 of 40


       Landlord                                            Real Property Lease Street Address                                  Rejection
     Counterparty                             Street Address                          City          State       ZIP        Effective Date
  The Taubman              Short Hills - Store 1011                           Short Hills          NJ       07078     Effective date of
  Company                  The Mall at Short Hills                                                                    rejection will be the later
                           1200 Morris Turnpike, #C242                                                                of February 20, 2021 and
                                                                                                                      the date the Debtor
                                                                                                                      surrenders possession of
                                                                                                                      the premises by
                                                                                                                      notifying the affected
                                                                                                                      landlord in writing and
                                                                                                                      turning over keys, key
                                                                                                                      codes and security codes,
                                                                                                                      if any, to such landlord

  Westfield LLC            World Trade Center - Store 1144                       New York          NY       10007     02/20/21
                           185 Greenwich Street LL5140


 Rejected Contracts

                                                                                                                             Rejection
               Contract Counterparty                                          Description of Contract
                                                                                                                           Effective Date
  Attentive Mobile Inc                               Text marketing firm                                              02/20/21

  CENTURYLINK                                        Internet and phone provider                                      02/20/21

  Concur Technologies, Inc.                          Expense management systems                                       02/20/21

  Metropolitan Telecommunications                    Internet and phone provider                                      02/20/21

  Netwolves Network Service                          Local networking provider                                        02/20/21

  PCNMICRO Corp                                      License supplier                                                 02/20/21

  SOS Security LLC                                   Onsite security                                                  02/20/21

  Spectrotel Holding Company                         Internet and phone provider                                      02/20/21




DB1/ 119295792.6                                                             6
                        21-10306-mg   Doc 12    Filed 02/20/21 Entered 02/20/21 22:33:21                 Main Document
                                                            Pg 33 of 40


  Tekscape Inc                                 Outside IT help desk                                                 02/20/21

  Tradeglobal LLC                              Logistics for ecommerce                                              02/20/21

  Visual Marketing Partners                    Printing and design                                                  02/20/21

  Vology Inc                                   Outside IT helpdesk                                                  02/20/21

  Weeks Lerman Group LLC                       Office supplies                                                      02/20/21

  Good Design Studios                          Graphic Designer                                                     02/20/21

  Safilo                                       Merchandise Purchase Agreement / Seller Note Financing Agreement /   02/20/21, and with
                                               Corporate Lease Agreement                                            respect to the corporate
                                                                                                                    lease agreement, the
                                                                                                                    effective date of
                                                                                                                    rejection will be the later
                                                                                                                    of February 20, 2021 and
                                                                                                                    the date the Debtor
                                                                                                                    surrenders possession of
                                                                                                                    the premises by
                                                                                                                    notifying Safilo in
                                                                                                                    writing and turning over
                                                                                                                    keys, key codes and
                                                                                                                    security codes, if any.




DB1/ 119295792.6                                                         7
 21-10306-mg       Doc 12   Filed 02/20/21 Entered 02/20/21 22:33:21   Main Document
                                        Pg 34 of 40



                                       EXHIBIT 2

                                     Rejection Notice




DB1/ 119295792.6
 21-10306-mg           Doc 12        Filed 02/20/21 Entered 02/20/21 22:33:21                        Main Document
                                                 Pg 35 of 40




     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                                     Chapter 11
     SOLSTICE MARKETING CONCEPTS LLC,
                                                                     Case No. 21-10306 (MG)
                                     Debtor.1

            NOTICE OF REJECTION OF CERTAIN EXECUTORY CONTRACTS
          AND/OR UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY


              PARTIES RECEIVING THIS NOTICE SHOULD REVIEW THE NOTICE
               TO DETERMINE IF THEIR NAMES(S), CONTRACT(S) OR LEASE(S)
                  ARE LISTED IN THE SCHEDULE ATTACHED HERETO AND
                    READ THE CONTENTS OF THIS NOTICE CAREFULLY

              PLEASE TAKE NOTICE that on [                                                  ], 2021, the United States

 Bankruptcy Court for the Southern District of New York (the “Court”) entered an order approving

 the Debtor’s Motion for Entry of an Order (I) Authorizing the Rejection of Certain Executory

 Contracts and Unexpired Leases of Nonresidential Real Property and Abandonment of Any

 Remaining Property in Connection Therewith Effective Nunc Pro Tunc to February 20, 2021; and

 (II) Approving Procedures for the Rejection of Executory Contracts and Unexpired Leases

 [Docket No. __] (the “Motion”) filed by Solstice Marketing Concepts LLC (the “Debtor”)2, as

 debtor and debtor in possession in the above-referenced chapter 11 case (the “Chapter 11 Case”),

 approving procedures for the rejection of executory contracts and unexpired leases of




 1
  The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is: Solstice
 Marketing Concepts LLC (4579).
 2
  A detailed description of the Debtor and its business, and the facts and circumstances supporting this Motion and the
 Debtor’s Chapter 11 Case are set forth in greater detail in the Declaration of Jacen A. Dinoff in Support of the Debtor’s
 Chapter 11 Petition, First Day Motions and Related Filings (the “First Day Declaration”).


DB1/ 119295792.6
 21-10306-mg        Doc 12     Filed 02/20/21 Entered 02/20/21 22:33:21              Main Document
                                           Pg 36 of 40



 nonresidential real property and granting related relief [Docket No __] (the “Procedures Order”).

 A copy of the Procedures Order is attached hereto as Schedule 1.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

 written notice (this “Rejection Notice”), the Debtor hereby notifies you that it has determined, in

 the exercise of its business judgment, that each Contract set forth on Schedule 2 attached hereto

 is hereby rejected effective as of the date (the “Rejection Date”) set forth therein, or such other

 date as the Debtor and the counterparty or counterparties to any such Contract agree.

          PLEASE TAKE FURTHER NOTICE that parties seeking to object to the proposed

 rejection of any of the Contracts must file and serve a written objection so that such objection is

 filed with the Court on the docket of the Debtor’s Chapter 11 Case and is actually received by the

 following parties no later than fourteen (14) days after the date that the Debtor served this Rejection

 Notice: (a) the Debtor, Solstice Marketing Concepts LLC c/o KCP Advisory Group LLC, 700

 Technology Park Drive, Suite 212, Billerica, MA 01821, Attn: Jacen A. Dinoff; (b) proposed

 counsel to the Debtor, Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York

 10178-0060, Attn: Craig A. Wolfe (craig.wolfe@morganlewis.com); (c) counsel to Second

 Avenue Capital Partners LLC, as administrative agent and collateral agent for the Debtor’s debtor-

 in-possession credit facility, Choate, Hall & Stewart LLP, Two International Place, Boston, MA

 02110, Attn: John F. Ventola (jventola@choate.com); (d) the Subchapter V trustee, LaMonica

 Herbst & Maniscalco LLP, 3305 Jerusalem Avenue, Wantagh, New York 11793, Attn: Salvatore

 LaMonica (sl@lhmlawfirm.com); and (e) Office of the United States Trustee, 201 Varick Street,

 Room 1006, New York, New York 10014, Attn: Susan A. Arbeit (susan.arbeit@usdoj.gov). Only

 those responses that are timely filed, served and received will be considered at any hearing.




DB1/ 119295792.6                                   2
 21-10306-mg           Doc 12        Filed 02/20/21 Entered 02/20/21 22:33:21                         Main Document
                                                 Pg 37 of 40



          PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

 rejection of each Contract shall become effective on the applicable Rejection Date set forth in

 Schedule 2, or such other date as the Debtor and the applicable Contract counterparty agree.3

          PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

 Contract is timely filed and not withdrawn or resolved, the Debtor shall file a notice for a hearing

 to consider the objection for the Contract or Contracts to which such objection relates. If such

 objection is overruled or withdrawn, such Contract or Contracts shall be rejected as of the

 applicable Rejection Date set forth in Schedule 2 or such other date as the Debtor and the Contract

 counterparty agree.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

 Order, if the Debtor has deposited monies with a Contract counterparty as a security deposit or

 other arrangement, the Contract counterparty may not set off or recoup or otherwise use such

 monies without further order of the Court, unless the Debtor and the counterparty or counterparties

 to such Contracts otherwise agree.

          PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

 property of the Debtor that is located and remaining on the Debtor’s leased premises including

 furniture, fixtures, equipment, or other personal property on the Rejection Date shall be deemed

 abandoned by the Debtor (the “Abandoned Property”) as of the Rejection Date. Landlords may,

 in their sole discretion and without further notice or order of the Court, utilize or dispose of such




 3
   An objection to the rejection of any particular Contract listed in this Rejection Notice shall not constitute an objection
 to the rejection of any other contract or lease listed in this Rejection Notice. Any objection to the rejection of any
 particular Contract listed in this Rejection must state with specificity the Contract to which it is directed. For each
 particular Contract whose rejection is not timely or properly objected to, such rejection will be effective in accordance
 with this Rejection Notice and the Order.


DB1/ 119295792.6                                              3
 21-10306-mg       Doc 12      Filed 02/20/21 Entered 02/20/21 22:33:21             Main Document
                                           Pg 38 of 40



 Abandoned Property without notice or liability to the Debtor or third-parties and, to the extent

 applicable, the automatic stay has been modified to allow such disposition.

          PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim with

 respect to rejection of your Contract or Contracts, you must do so by the later of (i) the claims bar

 date established in the Chapter 11 Case, if any, and (ii) 30 days after the later of (A) the Rejection

 Objection Deadline, if no objection is filed, and (B) in the event of an objection, the date of the

 entry of an order resolving such objection. IF YOU FAIL TO TIMELY SUBMIT A PROOF

 OF CLAIM IN THE APPROPRIATE FORM BY THE DEADLINE SET FORTH HEREIN,

 YOU WILL BE, FOREVER BARRED, ESTOPPED, AND ENJOINED FROM (1)

 ASSERTING SUCH CLAIM AGAINST THE DEBTOR AND ITS CHAPTER 11 ESTATE,

 AND (2) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CHAPTER 11

 CASE ON ACCOUNT OF SUCH CLAIM.

 Dated: ___________ 2021
        New York, NY                                   MORGAN, LEWIS & BOCKIUS LLP


                                                       By: /s/__            _____
                                                       Craig A. Wolfe
                                                       Jason R. Alderson
                                                       T. Charlie Liu
                                                       David K. Shim
                                                       101 Park Avenue
                                                       New York, NY 10178
                                                       Telephone: (212) 309-6000
                                                       Facsimile: (212) 309-6001
                                                       craig.wolfe@morganlewis.com
                                                       jason.alderson@morganlewis.com
                                                       charlie.liu@morganlewis.com
                                                       david.shim@morganlewis.com


                                                       Proposed Counsel for Debtor and Debtor-
                                                       in-Possession



DB1/ 119295792.6                                   4
 21-10306-mg       Doc 12   Filed 02/20/21 Entered 02/20/21 22:33:21   Main Document
                                        Pg 39 of 40



                                      SCHEDULE 1

                                    Procedures Order




DB1/ 119295792.6
                       21-10306-mg          Doc 12       Filed 02/20/21 Entered 02/20/21 22:33:21                     Main Document
                                                                     Pg 40 of 40



                                                                        SCHEDULE 2

                                                             Rejected Leases and Contracts1

 Rejected Leases

       Landlord                                            Real Property Lease Street Address
                                                                                                                                            Rejection Date
      Counterparty                            Street Address                          City                 State          ZIP




 Rejected Contracts

               Contract Counterparty                                             Description of Contract                                    Rejection Date




 1
  The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory nature of the Contract, or as to the existence or
 validity of any claims held by the counterparty or counterparties to such Contract.


DB1/ 119295792.6
